DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Temperature and/or pressure sensors and a controller – claim 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oil tank" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “an oil tank” introduced in claim 1, line 3 and “the oil tank” introduced in claim 1, line 1?
Claim 1 recites the limitation "the core" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, lines 7-10, the limitation “detachably connectable to an off-engine oil pump that when connected to the engine oil filling port and supplied with oil pumps oil into the engine oil filling port and through the oil tank filling pipe to the tank filling port to fill the oil tank” is vague and indefinite.  Is an off engine pump being claimed (presumably no)? What structure is required for the port to be connectable to a pump?  What structure is being claimed? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al., US Patent 9,194,294 in view of Walker et al., EP 1,630,358.

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    235
    227
    media_image2.png
    Greyscale

Regarding claim 1, Suciu et al. discloses an oil tank filling system (see fig 1, 5A, 6A) for filling the oil tank (44) of a gas turbine engine (10), the system comprises: an oil tank (44) located within the core (22) of the engine (10); an engine oil filling port (52) and an oil tank filling pipe (60,62) that leads from the engine oil filling port (52) to a tank filling port (connection of 44 and 62) on the oil tank (44); wherein the engine oil filling port (52) is detachably connectable to an off-engine oil pump (through cover 56 and cap 54) that when connected to the engine oil filling port (52) and supplied with oil pumps oil into the engine oil filling port (52) and through the oil tank filling pipe (60,62) to the tank filling port (as described above) to fill the oil tank (44).  Suciu et al. does not specify that the engine oil filling port is located on a bifurcation below the core of the engine.

    PNG
    media_image3.png
    430
    535
    media_image3.png
    Greyscale

Walker teaches a similar oil tank filling system (See fig 2) wherein the engine oil filling port (78) is located on a bifurcation (64) below the core of the engine (see fig 1).  It would have been obvious to provide the port within the bifurcation described by Walker in the system disclosed by Suciu et al. in order to facilitate simplified access to the oil tank for maintenance operations. 
Regarding claim 2, Suciu et al. in view of Walker discloses the oil tank filling system of claim 1 wherein the oil tank (44) has an oil tank top (see top in fig 5A, 6A) and an oil tank bottom (see bottom in fig 6A) and the tank filling port (as described above) is located on or adjacent the oil tank top (see fig 5A).
Regarding claim 3, Suciu et al. in view of Walker discloses the oil tank filling system of claim 1 wherein the oil tank (44) is shaped to curve (see fig 2 and 6A) around one side of the engine (10) within the core (22) of the engine (10).
Regarding claim 4, Suciu et al. in view of Walker discloses the oil tank filling system of claim 1 wherein the oil tank (44) is located between opposing outlet guide vanes (14).
Regarding claim 5, Suciu et al. in view of Walker et al. discloses the oil tank filling system of claim 1 wherein the bifurcation (64 - Walker et al.) has a bifurcation base (connected at 56 - Walker et al.) that 
Regarding claim 7, Suciu et al. discloses a method of filling an oil tank (44) of a gas turbine engine (10) that is located within a core (22) of the engine (10), the method comprising the steps of: connecting an off-engine oil pump (via 54,56) to an engine oil filling port (52) and pumping oil from the off-engine oil pump into the engine oil filling port (52) and through an oil tank filling pipe (60,62) that leads from the engine oil filling port (52) to a tank filling port (connection between 62 and 44) on the oil tank (44) that is located within the core (22) of the engine (10).  Suciu et al. does not specify that the engine oil filling port is located on a bifurcation below the core of the engine. Walker teaches a similar oil tank filling system (See fig 2) wherein the engine oil filling port (78) is located on a bifurcation (64) below the core of the engine (see fig 1).  It would have been obvious to provide the port within the bifurcation described by Walker in the system disclosed by Suciu et al. in order to facilitate simplified access to the oil tank for maintenance operations. 
Regarding claim 8, Suciu et al. in view of Walker et al. discloses a gas turbine engine (see abstract) that includes the oil tank filling system (see fig 2, 5a, 6a) of claim 1.
Regarding claim 9, Suciu et al. in view of Walker et al. discloses the gas turbine engine of claim 8 for an aircraft wherein the gas turbine engine (10) comprises an engine core (16) comprising a turbine (34,36), a compressor (32), and a core shaft (see fig 1) connecting the turbine to the compressor; a fan (20)  located upstream of the engine core (16), the fan (20) comprising a plurality of fan blades (see fig 1) and a gearbox (38) that receives an input from the core shaft (as described above) and outputs drive to the fan (20) so as to drive the fan (20) at a lower rotational speed than the core shaft.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. in view of Walker et al. and further in view of Tortora, US Patent 5,610,341.
Regarding claim 6, Suciu et al. in view of Walker et al. discloses the oil tank filling system of claim 1 but does not specify sensors to monitor the oil tank.  

    PNG
    media_image4.png
    388
    580
    media_image4.png
    Greyscale

Tortora teaches a similar gas turbine engine lubrication system (see fig 3) wherein one or more temperature (48) and/or pressure sensors (50) are provided alongside one or more sections of the oil tank filling pipe and communicate with a controller (42) to provide an alert should the oil tank filling pipe burst or become blocked.  It would have been obvious to provide the detector system described by Tortora to the system disclosed by Suciu et al. in view of Walker et al. in order to ensure proper lubrication at all time as indicate when maintenance is required.
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654